Citation Nr: 0010470	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, prior to June 10, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, from June 10, 1999.  

3.  Entitlement to a compensable evaluation for tinnitus, 
prior to June 10, 1999.

4.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, from June 10, 1999.

5.  Entitlement to an evaluation in excess of 10 percent for 
serous otitis media, status post-mastoidectomy, right ear.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1973 to November 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and September 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Saint Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
results in average pure tone thresholds of 77.5 decibels in 
the right ear and 53.75 decibels in the left ear and in 
speech recognition ability of 82 percent in the right ear and 
of 90 in the left ear, and his right ear hearing loss results 
in pure tone thresholds of 55 decibels or more at 1000, 2000, 
3000, and 4000 Hertz.  

2.  The veteran's service-connected tinnitus is not the 
result of noise exposure or acoustic trauma but it is 
persistent.

3.  The veteran's service-connected serous otitis media, 
status post-mastoidectomy, right ear results in suppuration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, prior to June 10, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.87a, Diagnostic Code 6101 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss, from June 10, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1999); 38 C.F.R. §§ 4.87a, 
Diagnostic Code 6101 (1998).

3.  The criteria for a compensable evaluation for tinnitus, 
prior to June 10, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.87a, Diagnostic Code 
6260 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for tinnitus, from June 10, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999); 38 C.F.R. §§ 4.87a, Diagnostic 
Code 6260 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for serous otitis media, status post-mastoidectomy, right 
ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87, Diagnostic Code 6200 (1999); 
38 C.F.R. §§ 4.87a, Diagnostic Code 6200 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

Service connection for hearing loss was established in a 
January 1993 rating decision that noted the veteran entered 
service with normal hearing and was treated in service for 
diminished bilateral hearing and retracted ear drums.  The 
veteran underwent a VA examination in August 1995, and that 
same month the veteran's disability was evaluated as 10 
percent disabling, effective the date of the grant of service 
connection.  The veteran's disability evaluation has since 
remained unchanged, until recently increased to 20 percent in 
the course of this appeal, in September 1999, effective June 
10, 1999.  

The veteran's appeal concerning his claim for an increased 
evaluation for hearing loss arises from a claim filed in 
October 1997 and a rating decision adjudicated by the RO in 
September 1998.  The veteran submitted a notice of 
disagreement in October 1998, and perfected his appeal in 
February 1999, all of which took place prior to the issuance 
of the September 1999 decision that evaluated the veteran's 
disability as 20 percent disabling and before the effective 
date of the 20 percent evaluation established by that 
decision.  At issue, therefore, is not only whether an 
evaluation in excess of 20 percent is warranted as of June 
10, 1999, but whether an evaluation in excess of 10 percent 
is warranted prior to that date.  

In the course of this appeal, substantive changes were made 
to the schedular criteria governing the rating of hearing 
impairment and diseases of the ear.  See 64 Fed. Reg. 25209 
(1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the effective date of an evaluation 
resulting from application of new criteria may be no earlier 
than the effective date of the liberalizing law which enacted 
the new criteria.  Rhodan v. West, 12 Vet. App. 55 (1998).  

In this case, the effective date of the changes to the 
criteria for evaluating hearing impairment and diseases of 
the ear was June 10, 1999, the effective date in this case of 
the 20 percent evaluation for the veteran's hearing loss.  
Therefore, to the extent, that an evaluation in excess of 10 
percent for hearing loss is dependent upon application of the 
new criteria rather than those in place prior to June 1999, 
an evaluation in excess of 10 percent is not available for 
hearing loss prior to the effective date of the new 
regulations.  Id.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

The veteran underwent a VA audiological examination in 
December 1997.  A report of that examination reflects that 
the hearing test administered revealed severe mixed hearing 
loss in both ears that was severe to profound in the right 
ear and moderate to profound in the left ear.  The examiner 
observed that the speech reception threshold was 60 decibels 
in the right ear and 48 decibels in the left ear, adding that 
the findings were "not possible."  The examiner apparently 
ascribed the aberration either to a failure by the veteran to 
pay attention or to an attempt to "fake" hearing loss.  

The veteran underwent a subsequent VA audiological 
examination in January 1999 that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
75
90
LEFT
50
55
45
60
55

Average pure tone thresholds were 77.5 decibels in the right 
ear and 53.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 82 percent in the 
right ear and of 90 in the left ear.
The December 1997 audiological evaluation does not offer 
results to which the applicable rating criteria may be 
applied, and in light of the examiner's comments invalidating 
the results of that examination finds more probative of the 
issue at hand the results of the later January 1999 VA 
examination.  The claims file also contains findings 
associated with a July 1997 entry in treatment records and a 
December 1998 report from a private audiologist submitted to 
the VA in February 1999.  The July 1997 entry is not an 
authorized pension examination, and the Board finds that the 
results of the January 1999 examination are more reliable.  

The December 1998 reports reflects the results of an 
examination administered by an audiologist.  That report also 
reflects pure tone thresholds somewhat more elevated than 
during those present during the most recent January 1999 VA 
examination.  However, the report does not reflect speech 
recognition scores and, therefore, does not provide a basis 
for evaluating the veteran's hearing loss under the standards 
in effect prior to June 1999.  Further, because the January 
1999 VA examination is considerably more, the Board finds the 
January 1999 report more probative of the current severity of 
the veteran's hearing than the December 1998 report or than 
any earlier evaluations.  Thus, it is more probative evidence 
in addressing the issue of whether a rating in excess of 20 
percent is warranted for hearing loss from June 10, 1999.   

Application of the rating criteria, whether one utilizes the 
rating criteria in effect prior to June 10, 1999 or those in 
effect thereafter if one applies the results of the January 
1999 VA examination to Tables VI and then to Table VII, as is 
generally required.  Doing so results in an evaluation of 10 
percent for the veteran's bilateral hearing loss.  See 
38 C.F.R. § 4.85 (1999) and 38 C.F.R. §§ 4.85, 4.87 (1998).  

The criteria placed into effect in June 1999 contain 
provision set forth under 38 C.F.R. § 4.86 (1999) which 
establish alternative bases for evaluating exceptional 
patterns of hearing impairment: 

(a) When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.

(b) When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately. 

Hearing loss in the left ear, as measured during the January 
1999 VA examination, is not such that it is affected by 
38 C.F.R. § 4.86.  Hearing loss in the right ear is affected 
only by subparagraph (a) which addresses cases involving 
hearing loss of 55 decibels or more at the four specified 
frequencies.  However, application of Table VIA to the 
average hearing loss in the right ear, as measured in January 
1999, does not result in numeric designation that when 
applied, together with the numeric designation assigned to 
hearing loss in the left ear, warrants an evaluation in 
excess of 10 percent under Table VII.  

In determining that the veteran's hearing loss warranted a 20 
percent evaluation under 38 C.F.R. § 4.86, the RO apparently 
applied Table VIA to both the hearing loss in the right ear 
and to the hearing loss in the left ear, notwithstanding the 
fact that the measured hearing loss in the left ear was not 
such that it came within the ambit of 38 C.F.R. § 4.86.  That 
method of applying the tables to the veteran's measured 
hearing loss is at odds with the requirement set forth under 
38 C.F.R. § 4.86 that "[e]ach ear will be evaluated 
separately."  Furthermore, even assuming that the RO's 
method of applying the tables to the veteran's hearing loss 
were correct, the results of the January 1999 VA examination 
would warrant no more than a 20 percent evaluation.  That 20 
percent evaluation, moreover, could be made effective no 
earlier than June 10, 1999, the effective date of the 
regulation that made put 38 C.F.R. § 4.86 into effect.  A 
higher evaluation in this case, as such, is not warranted. 

II.  Tinnitus

Service connection for tinnitus was established in February 
1997 Board decision.  That same month the RO assigned a 
noncompensable evaluation to the veteran's disability, in 
response to which the veteran initiated and perfected the 
current appeal.  During the course of the appeal, the RO in 
September 1999, increased the evaluation of the veteran's 
tinnitus to 10 percent, effective June 10, 1999.  

Because this appeal arises from an initial rating decision, 
which established service connection for the disability at 
issue and which assigned that disability an initial 
evaluation, it is not the present level of disability which 
is of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of "staged ratings" or separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria in effect prior to June 10, 1999, tinnitus 
warranted a noncompensable evaluation unless it was 
persistent as a symptom of a head injury, a concussion or 
acoustic trauma, in which case it warranted a 10 percent 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  
Pursuant to the criteria in effect since June 10, 1999, 
tinnitus warrants a 10 percent evaluation if persistent.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  

The weight of the evidence in this case reflects that 
tinnitus is not the result of acoustic trauma in service.  A 
June 1996 examination report contains the opinion of the 
veteran's physician, who reviewed service medical records, 
that the results of an audiogram ruled out sensory-neuro loss 
from noise exposure in the military.  During a January 1999 
examination, the veteran provided a history of a perforation 
of the right eardrum from an M16 machine gun.  The examiner 
indicated that a perforation of the ear drum "may be 
secondary to the loud noise from the machine gun."  Given 
the equivocal nature of the January 1999 opinion, and the 
relatively unequivocal tone of the June 1996 opinion which 
disassociated hearing loss from acoustic trauma, together 
with the fact that the June 1996 examiner provided a clearly 
articulated rationale for the conclusion provided, the Board 
finds that the weight of the evidence in this case suggests 
that tinnitus is not related to acoustic trauma or noise 
exposure in service.  As such, a compensable evaluation is 
not warranted under the criteria in effect prior to June 
1999.  

During a VA examination held in January 1999, the veteran 
indicated that his tinnitus was constant, as he did during a 
VA examination in December 1997.  The Board, therefore, finds 
that the veteran's tinnitus is constant.  Tinnitus, as such, 
warrants a 10 percent evaluation under criteria that became 
effective on June 10, 1999, which is the maximum evaluation 
allowed under Code 6260.  Therefore, a compensable evaluation 
is not warranted prior to June 10, 1999, and an evaluation in 
excess of 10 percent is not warranted as of that date.  

III.  Otitis Media

Service connection for serous otitis media was granted by the 
Board in February 1997.  Thereafter, the RO assigned a 10 
percent evaluation to the veteran's disability under 
diagnostic code 6200, which has been in effect ever since.  
The veteran has a history of otologic surgeries, including a 
mastoidectomy in March 1993, in connection with which the 
veteran's disability was assigned a temporary total 
evaluation.  Treatment records, including a September 1997 
entry, document the presence of right chronic purulent 
otorrhea, and an examination in January 1999 revealed dried 
otorrhea in the right auditory canal, as well as granulation 
tissue on the right eardrum and severe atelectasis of the 
left ear.  

The evaluation of chronic suppurative otitis media are 
largely unchanged by the regulatory changes that went into 
effect June 10, 1999.  Chronic supportive otitis media 
warrants a 10 percent evaluation, under the criteria in 
effect prior to June 10, 1999, during the continuance of the 
supportive process, and under the criteria that became 
effective June 10, 1999, during suppuration or with aural 
polyps.  A higher evaluation is not available for chronic 
supportive otitis media.  38 C.F.R. § 4.87, Diagnostic Code 
6200 (1999); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998).  
Although nonsuppurative otitis media or catarrhal otitis 
media is rated based upon hearing loss, 38 C.F.R. § 4.87, 
Diagnostic Code 6201 (1999); 38 C.F.R. § 4.87a, Diagnostic 
Code (1998), a separate rating is already in effect for 
hearing loss. 

The claims file contains some evidence of complaints of 
dizziness, including in December and September 1997.  The 
veteran also reported disequilibrium during a December 1997 
VA examination.  However, an examiner in January 1999 
indicated that complaints of dizziness could be related to 
the veteran's severe atelectasis and possible fluid 
accumulation.  Service connection is not in effect for 
labyrinthitis, a perinephrial vestibular disorder, or 
Meniere's syndrome, and the claims file does not reflect a 
diagnosis of those disorders.  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6204, 6205 (1999); 38 C.F.R. § 4.87a, 
Diagnostic Codes 6204, 6205 (1998).  Treatment records and 
examinations reports, further, do not reflect the presence of 
staggering.  Even if the veteran's service connected ear 
disease were evaluated under the criteria applicable to 
labyrinthitis or peripheral vestibular disorders, the 
disability would warrant no more than the current 10 percent 
evaluation for otitis media and, as noted above, the veteran 
is also in receipt of compensable ratings for hearing loss 
and tinnitus.  Whether one applies the criteria in effect 
prior to June 10, 1999, or those criteria that went into 
effect on that date, the veteran is receiving the maximum 
evaluation to which he is entitled for his otitis media, and 
a higher evaluation, or a separate compensable rating, is not 
warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that the record does not 
reveal that the veteran's hearing loss, tinnitus, or otitis 
media has resulted in marked interference with his employment 
(beyond that contemplated in the Diagnostic Codes) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, or other unusual factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, prior to June 10, 1999, is denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, from June 10, 1999, is denied.  

3.  Entitlement to a compensable evaluation for tinnitus, 
prior to June 10, 1999, is denied.

4.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, from June 10, 1999, is denied.

5.  Entitlement to an evaluation in excess of 10 percent for 
serous otitis media, status post-mastoidectomy, right ear is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


